


110 HR 4028 IH: To reauthorize the Mni Wiconi Rural Water Supply

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4028
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Ms. Herseth Sandlin
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Mni Wiconi Rural Water Supply
		  Project.
	
	
		1.Mni Wiconi Rural Water Supply
			 Project, South DakotaSection
			 10(a) of the Mni Wiconi Project Act of 1988 (Public Law 100–516; 102 Stat.
			 2571; 116 Stat. 3033) is amended in the second sentence by striking
			 2008 and inserting 2013.
		
